DETAILED ACTION
Claim Objections
Claim 20 is objected to because of the following informalities:  Regarding claim 20 (lines 11-15), the limitation should recite “after the material web has been cut and a part of the material web is carried along with and abuts against one of the blades, as a result of the blades moving at a circumferential speed less than the speed of directional movement of the material web,to thereby detach the material web from the rotational movement of the blade” or similar language. Appropriate correction is required.

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 38, the phase the apparatus is designed for hydraulic activation” is indefinite. The term designed is ambiguous and it is unclear what, if any structure is imparted by the term. Further, it raises the question of could the apparatus be designed differently and still accomplish activation? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 21, 24, 27, 28, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over GB745878 to in view of GB DE102009057470 to Herpell et al.
In re claim 20, Jagenberg teaches a method for cross-cutting a material web moved along a direction of movement (Fig. 1), the method comprising: 
moving the material web between two rotational axes (Fig. 1) oriented roughly perpendicular to the direction of movement of the material web;
 moving cooperating blades (6,7) around the rotational axes with a rotational movement;
the blades moving at a circumferential speed (Fig. 1);
cutting the material web roughly perpendicular to the direction of movement as the material web passes through the rotational axes;
after the material web has been cut and a part of the web is carried along with and abuts against one of the blades (Pg. 1, lines 14-42), thereby applying a force (via 10) to said part of which thereby detaches the material web from the rotational movement of the blade (Pg. 2, lines 13-33).
Regarding claim 20, it is well known in the art of web feeding to vary the speed of the rotary cutters in relation to the web, based on the desired length of the cut. Increasing the rotary cutter speed with respect to the web speed, permits shorter sheets to be cut and is well known. Conversely, if longer cuts are desired, decreasing the rotary cutter speed with respect to the movement of the web, permits such cutting. Herpell teaches in the art of cross cutting the angular speed of the (cross cutter) blades is less than the material web along the direction of movement for making long cuts (Description, Para 0003).
It would have been obvious to one before the effective filing date of the invention to retard the speed of the blades of Jagenberg as taught by Herpell to cut the web to have a long length based on the desired use of the final product. Slowing the blades down to cut a longer length product would not alter the functionality of the device.
In re claim 21, Jagenberg teaches said material web comprises a pulp web (Pg. 1, lines 9-13).
In re claim 24, Jagenberg teaches wherein the force is pneumatically applied (Pg. 1, lines 65-81, Pg. 2, lines 21-32).
In re claim 27, Jagenberg teaches wherein the blades rotate inversely (Fig. 1).
In re claim 28, Jagenberg teaches a device for cross-cutting a material web moved along a direction of movement in a method according to claim 20, the device comprising:
the cooperating blades (6,7) configured to rotate around the rotational axes oriented roughly perpendicular to the direction of movement (Fig.1) of the material web, wherein the material web can be moved through between the rotational axes, so that the material web can be cut by the blades (6,7) roughly transverse to the direction of movement;
 an apparatus (10) configured to apply a force to said part of the material web that is carried along with and abuts against one of the blades, so as to detach the material web from the rotational movement of the said one of the blades (Pg, 2, lines 13-33).
In re claim 37, Jagenberg teaches wherein the apparatus is configured for pneumatic activation (Pg. 1, lines 65-81, Pg. 2, lines 21-32).

Claims 20, 22, 26, 27, 28, 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,161,442 to Rilitz et al. in view of Jagenberg and in further view of Herpell et al.
In re claim 20, Rilitz teaches a method for cross-cutting a material web moved along a direction of movement (Fig. 1), the method comprising: 
moving the material web between two rotational axes (Fig. 1) oriented roughly perpendicular to the direction of movement of the material web;
 moving cooperating blades (8,11) around the rotational axes with a rotational movement;
the blades moving at a circumferential speed (Fig. 1);
cutting the material web roughly perpendicular to the direction of movement as the material web passes through the rotational axes;
after the material web has been cut thereby applying a force (via 13,14) to said part of which thereby detaches the material web from the rotational movement of the blade (Col. 4, lines 28-49, Col. 5, lines 23-35).
	Rilitz provides a teaching that it is known in the art of cross cutting for the leader of a web to adhere to one or the other knife holders which can lead to lengthy interruptions (Col. 1, lines 19-45). Further, Rilitz teaches the object of the pending invention is to prevent curling, sticking and/or otherwise undersirable tendencies of the leaders of the running webs at the severing station of the cross cutter (Col. 2, lines 32-36). One having ordinary skill in the art would recognize the undesirable tendencies in the art of cross cutting; however, Rilitz does not explicitly teach the web being carried along with and abutting against one of the blades.
	
Jagerbug teaches in the art of cross cutting that after cutting the cut edge of the paper will adhere to the cutting edge of the cutter knife and the surface of the drum, which prevents the cutting edge from reaching the transfer or conveying device for cutoff sheets (Pg. 1, lines 14-31). This occurs due to the peripheral speed of the knives corresponds to the traveling speed of the web.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to operate the blades and web of Rilitz at a corresponding speed as taught by Jagerbug which would lead to the web being carried along with and abutting the knife and prevent the web from being delivered to a subsequent process. The force from the elastic elements (13,14) of Rilitz would aide in releasing the web from abutting, curling, sticking and/or other undersirable tendencies of the leader of the running webs at the severing station of the cross cutter (Col. 2, lines 32-36).
Both Rilitz and Jagerbug provide teachings, in the art of cross cutting, that after cutting the cut edge has undersirable tendencies, as adhering to the outer surface of the knife (Rilitz and Jagerbug) and/or being moved along with and abutting the blade (Jagerbug), when the knives are rotating relative to the web; however, Rilitz and Jagerbug do not disclose a specific the relationship between the speed of the knives and the web.
Regarding claims 20 and 28, it is well known in the art of web feeding to vary the speed of the rotary cutters in relation to the web, based on the desired length of the cut. Increasing the rotary cutter speed with respect to the web speed, permits shorter sheets to be cut and is well known. Conversely, if longer cuts are desired, decreasing the rotary cutter speed with respect to the movement of the web, permits such cutting. Herpell teaches in the art of cross cutting the angular speed of the (cross cutter) blades is less than the material web along the direction of movement for making long cuts (Description, Para 0003).
It would have been obvious to one before the effective filing date of the invention to retard the speed of the blades of Rilitz as taught by Herpell to cut the web to have a long length based on the desired use of the final product. Slowing the blades down to cut a longer length product would not alter the functionality of the device. Blade 11 (of Rilitz) would still rotate faster than the blade, 8 (of Rilitz), as there would still be a need to deflect the leading edge of the web to prevent curling, sticking or undesirable tendencies of the leader of the web due to the higher rotation of the blade 11 (Col. 2, lines 27-31, Rilitz) and to prevent the web from traveling along with and abutting the knife which leads to extensive disturbances (Pg. 1, lines 14-42, Jagerbug).
In re claim 22, Rilitz teaches wherein the force is applied with a spring (13).
Note, spring has been given its plain and ordinary meaning of resilient or elastic. The deflector, 13 of Rilitz has been interpreted as being a spring due to the characteristics set forth by Riltiz.
In re claim 26, Rilitz teaches wherein the force is applied with an apparatus (Col. lines 28-49, Col. 5, lines 23-35) connected with the blade (Fig. 1) in a corotating manner (Fig. 1), with the part of the material web being detached from said blade (Col. lines 28-49, Col. 5, lines 23-35).
In re claim 27, Rilitz teaches wherein the blades rotate inversely (Fig. 1).

In re claim 28, Rilitz teaches a device for cross-cutting a material web moved along a direction of movement in a method according to claim 20, the device comprising:
the cooperating blades (8,11) configured to rotate around the rotational axes oriented roughly perpendicular to the direction of movement (Fig.1) of the material web, wherein the material web can be moved through between the rotational axes, so that the material web can be cut by the blades (8,11) roughly transverse to the direction of movement;
 an apparatus (13) configured to apply a force to said part of the material web so as to detach the material web from the rotational movement of the said one of the blades (Col. 4, lines 28-49, Col. 5, lines 23-35).
In re claim 30, Rilitz teaches wherein the blades (8,11) are arranged in such a way that the blades (8,11) are spaced apart from each other in the direction of movement in an engaged position, whereby one of the blades comprises a leading blade (11), and one blade comprises a trailing blade (8).
In re claim 31, Rilitz teaches wherein the apparatus is configured to apply a force to a part of the material web that is carried along with the leading blade (Col. lines 28-49, Col. 5, lines 23-35).
In re claim 32, Rilitz teaches wherein the leading blade (11) has a roughly radially oriented rear surface (Fig. 1).
In re claim 33, Rilitz teaches wherein the apparatus (13) is arranged on a rear surface of the blade (Fig. 1).
In re claim 34, the blades (8,11) are arranged in such a way that the blades overlap each other in a radial direction in an engaged position (Fig. 1).
	In re claim 35, wherein the apparatus (13) has a contact element (the surface of 13 has been interpreted as being the contact element) connected with one of the blades (8,11) in a radial direction via a spring (13) comprises a wear-resistant material (Col. 4, lines 28-33).
	It has been interpreted, rubbers and elastomeric materials can be wear-resistant. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rilitz et al. in view of Jagerbug and DE102009057470 to Herpell et al., as applied to the above claims, and in further view of JPH10263698 to Kawasaki et al.
In re claim 23, Rilitz teaches a spring device abutting the blades, but does not teach the spring is tensioned by a relative movement of the two blades during each rotation of the blades before the blades cut the material.
Kawasaki teaches a spring device which is tensioned by a relative movement of the two blades during each rotation of the blades before the blades cut the material (Fig. 6, Para 0011).
It would have been obvious to one before the effective filing date of the invention to provide Rilitz with a spring device as taught by Kawaski to prevent the web from wrinkling prior to cutting and causing defective products (Para 0009, Kawaski).

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
The 112, second paragraph rejection to claims 1-20 have been overcome due to the cancellation of claims 1-19. 
Newly filed claims 20-38 and specifically claims 20 and 28 altered in scope which prompted a new grounds of rejection. Therefore, Applicant’s arguments with respect to claim(s) 20-38 have been considered but are moot because the new ground of rejection does not rely on the combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724